Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (PGPub 2019/0313948) in view of Consentino et al. (PGPub 2013/0082837).
As to claim 1, Matsunaga discloses an information processing apparatus for monitoring an object in a received video (Paragraph 30: camera that takes sequential pictures), comprising: a storage unit configured to store a plurality of pieces of rule information each defining a condition of an object and a movement of the object to be observed in the condition (Fig. 1, Paragraph 7-8, 35, 44: monitoring motion and determining danger degree using criterion storage, there are different criterion for different states);  and a monitoring unit configured to determine whether the monitored object in the received video exhibits the movement to be observed, which is represented by the rule information acquired by the acquiring unit, and output a result of (Paragraph 11, 37, 45, 51: notification based on danger degree from movement).
Matsunaga does not explicitly disclose an input unit configured to input information for identifying a monitored object and information representing a condition of the monitored object, an acquiring unit configured to acquire rule information defining a movement to be observed for the monitored object detected in the condition of the monitored object, which is input by the input unit as the rule information corresponding to the monitored object. 
Consentino discloses an input unit configured to input information for identifying a monitored object and information representing a condition of the monitored object (Paragraph 59, 133: interface for user input, symptoms of the selected disease to monitor) an acquiring unit configured to acquire rule information defining a movement to be observed for the monitored object by referring to the storage unit based on the information representing the condition of the monitored object, which is input by the input unit as the rule information corresponding to the monitored object (Paragraph 59, 133: interface for user input, symptoms of the selected disease to monitor).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Matsunaga to include selection as taught by Consentino.
The motivation for such a modification would be to allow for more user customization and a more comprehensive system of allowing the devices to be tailored for different scenarios.
claim 2, Matsunaga in view of Consentino discloses wherein the object is a person, and (Matsunaga; Fig. 2: person). 
Matsunaga does not explicitly disclose the condition of the object includes a health condition.
Consentino discloses the condition of the object includes a health condition (Consentino; Paragraph 74-75, 122: variety of disease monitored).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Matsunaga to include certain diseases as taught by Consentino.
The motivation for such a modification would be to allow for more user customization and a more comprehensive system of allowing the devices to be tailored for different scenarios.
As to claim 3, Matsunaga in view of Consentino discloses wherein the movement to be observed includes a dangerous movement (Matsunaga; Paragraph 55: danger degree of motion).
As to claim 4, Matsunaga in view of Consentino discloses wherein the rule includes a threshold of a danger level, and defines a movement which exceeds the threshold as the dangerous movement (Matsunaga; Paragraph 50, 55: danger degree of motion with threshold).
As to claim 5, Matsunaga does not explicitly disclose wherein the health condition includes a disease name.
Consentino discloses wherein the health condition includes a disease name (Consentino; Paragraph 74-75, 122, 133: variety of disease monitored).

The motivation for such a modification would be to allow for more user customization and a more comprehensive system of allowing the devices to be tailored for different scenarios.
As to claim 6, Matsunaga in view of Consentino discloses wherein the input unit analyzes medical data and inputs the health condition (Consentino; Paragraph 9: using medical history information).
As to claim 8, Matsunaga in view of Consentino discloses wherein the movement to be observed includes an abnormal movement (Matsunaga; Paragraph 55: danger degree of motion).
As to claim 9, Matsunaga in view of Consentino discloses wherein the rule includes an allowable range for the movement and defines a movement which exceeds the allowable range as the movement to be observed (Matsunaga; Paragraph 50, 55: danger degree of motion with threshold).
As to claim 10, Matsunaga in view of Consentino discloses wherein the rule includes a restriction/prohibition for the movement and defines a movement which violates the restriction/prohibition as the movement to be observed (Matsunaga; Paragraph 50, 55: danger degree of motion with threshold).
As to claim 14, Matsunaga in view of Consentino discloses wherein the rule information is described in a text form (Matsunaga; Fig. 6, 8, 10, 11: text description of steps).
claim 15, Matsunaga in view of Consentino discloses further comprising a creating unit configured to set and create the rule information (Matsunaga; Paragraph 37: setting of the criteria).
As to claim 16, Matsunaga in view of Consentino discloses wherein in a case in which the monitored object exhibits the movement to be observed, which is represented by the rule information acquired by the acquiring unit, the monitoring unit outputs, to a terminal set in advance, information representing that the condition to be observed is obtained (Consentino; Paragraph 61: transmitting signal to remote care system or emergency service).
	As to claims 18, 19, the claims include the same/similar limitations to claim 1, and hence are rejected in the same/similar manner.
As to claims 20,  Matsunaga discloses  monitoring system for monitoring an object in a video (Paragraph 30: camera that takes sequential pictures), comprising: at least one image capturing device configured to capture the object (Paragraph 30: camera that takes sequential pictures); and a monitoring device configured to monitor the object, wherein the monitoring device comprises: a communication unit configured to receive a video captured by the image capturing device (Fig. 1: image acquisition, there is an output 114 for outputting notifications as a form of communication); a storage unit configured to store a plurality of pieces of rule information each defining a condition of an object and a movement of the object to be observed in the condition (Fig. 1, Paragraph 7-8, 35, 44: monitoring motion and determining danger degree using criterion storage, there are different criterion for different states) and a monitoring unit configured to determine whether the monitored 
Matsunaga does not explicitly disclose an input unit configured to input information for identifying a monitored object and information representing a condition of the monitored object; an acquiring unit configured to acquire rule information defining a movement to be observed for the monitored object by referring to the storage unit based on the input information representing the condition of the monitored object.
Consentino discloses an input unit configured to input information for identifying a monitored object and information representing a condition of the monitored object (Paragraph 59, 133: interface for user input, symptoms of the selected disease to monitor); an acquiring unit configured to acquire rule information defining a movement to be observed for the monitored object by referring to the storage unit based on the input information representing the condition of the monitored object (Paragraph 59, 133: interface for user input, symptoms of the selected disease to monitor).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Matsunaga to include selection as taught by Consentino.
The motivation for such a modification would be to allow for more user customization and a more comprehensive system of allowing the devices to be tailored for different scenarios.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (PGPub 2019/0313948) in view of Consentino et al. (PGPub 2013/0082837) and in further view of Sato et al. (PGPub 20120182155).
As to claim 7, Matsunaga in view of Consentino does not explicitly disclose wherein the object is one of a person and a machine, and the condition of the object is a stage of a work.
Sato discloses wherein the object is one of a person and a machine, and the condition of the object is a stage of a work (Paragraph 16-18: worker and robot movement danger determination).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Matsunaga in view of Consentino to work areas as taught by Sato.
The motivation for such a modification would be for a more robust and comprehensive system that can be adapted to various scenarios.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (PGPub 2019/0313948) in view of Consentino et al. (PGPub 2013/0082837) and in further view of Bill (US 10319477).
As to claim 11, Matsunaga in view of Consentino does not explicitly disclose further comprising a correction unit configured to correct the rule information.
Bill discloses further comprising a correction unit configured to correct the rule information (col. 12 lines 3-18: rules are periodically updated).

The motivation for such a modification would be for better adaptability to changes in situations or conditions.
As to claim 12, Matsunaga in view of Consentino and in further view of Bill discloses wherein the correction unit configured to correct the rule information after a predetermined periods (Bill; col. 12 lines 3-18: periodic updates).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (PGPub 2019/0313948) in view of Consentino et al. (PGPub 2013/0082837) and in further view of Bill (US 10319477) and in further view of Wexler et al. (PGPub 2016/0026853).
As to claim 13, Matsunaga in view of Consentino and in further view of Bill does not explicitly disclose wherein the correction unit configured to correct the rule information based on an image capturing environment of the video.
Wexler discloses wherein the correction unit configured to correct the rule information based on an image capturing environment of the video (Paragraph 341: rules updated based on changes in environment).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Matsunaga in view of Consentino and in further view of Bill to adapt to the environment as taught by Wexler.
.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (PGPub 2019/0313948) in view of Consentino et al. (PGPub 2013/0082837) and in further view of Kusens (PGPub 2019/0205630).
As to claim 17, Matsunaga in view of Consentino does not explicitly disclose further comprising a patient database configured to store information used to identify a patient, wherein the monitoring unit refers to the patient database based on feature information obtained from an image of the person in the video received from the video supplying device, determines whether the person in the video is a patient, and upon determining that the person is a patient, starting monitoring the person in the video.
Kusens discloses further comprising a patient database configured to store information used to identify a patient, wherein the monitoring unit refers to the patient database based on feature information obtained from an image of the person in the video received from the video supplying device, determines whether the person in the video is a patient, and upon determining that the person is a patient, starting monitoring the person in the video (Paragraph 35, 40: identify the patient in the image/video for tracking).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Matsunaga in view of Consentino to identify the patient as taught by Kusens.
.

Response to Arguments
Applicant's arguments filed July 7, 2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument on page 9 that the prior art does not disclose the rule information defining a movement to be detected in the condition of the monitored object, the examiner respectfully disagrees.  Matsunaga discloses the criterion that is used includes the determination of movement of the head of the monitored patient (Paragraph 37, 45, 55).  Therefore the criterion of Matsunaga can be considered a rule that defines the movement to be detected of the monitored object.  Therefore the claims are obvious in view of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/K.L/Examiner, Art Unit 2683          

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683